Case 1:18-cv-17129-RBK-KMW Document 24 Filed 03/10/21 Page 1 of 1 PageID: 115




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                               :
 SAHARA LOGAN,                                 :
                                               :
                   Plaintiff,                  :        Civil No. 18-17129 (RBK/KMW)
                                               :
          v.                                   :        ORDER
                                               :
 VICTORY ENTERTAINMENT, INC., et al.,          :
                                               :
                   Defendants.                 :
                                               :
                                               :

KUGLER, United States District Judge:

      THIS MATTER comes before the Court upon Plaintiff Sahara Logan’s Motion for

Default Judgment as to Victory Entertainment, Inc (Doc. 21). For the reasons stated in the

corresponding Opinion,

      IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment is DENIED



Dated: 3/10/2021                                                /s/ Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge
